Exhibit 10.1

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF OCTOBER 13,
2014 BETWEEN SILICON VALLEY BANK (“SENIOR LENDER”) AND THE LENDER (AS DEFINED
HEREIN), AND ACKNOWLEDGED BY OVERLAND STORAGE, INC. (“BORROWER”) TO THE
INDEBTEDNESS (INCLUDING INTEREST) OWED BY BORROWER PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF MARCH 19, 2014 BY
AND AMONG BORROWER AND SENIOR LENDER, AS SUCH LOAN AND SECURITY AGREEMENT HAS
BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED
FROM TIME TO TIME AND (SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED
BY THE SUBORDINATION AGREEMENT; AND THE LENDER IRREVOCABLY AGREES TO BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is made as of the 13th day of
October, 2014 by and among Overland Storage, Inc., a California corporation (the
“Company”), and FBC Holdings S.à r.l. (the “Lender”).

Recitals

A. The Lender, at the request of the Company, has agreed to make a term loan to
the Company, upon the terms and conditions stated in this Agreement, in an
aggregate principal amount of $7,500,000 (the “Loan”);

B. The Company desires to secure all of the Obligations hereunder by
(i) granting to the Lender, (a) a second priority Lien on substantially all of
its personal property (other than Disputed Intellectual Property and the capital
stock of its Foreign Subsidiaries), and (b) a first priority lien on 65% of the
stock of its direct Foreign Subsidiaries; and (ii) subject to the terms and
conditions hereof, causing Tandberg Data Holdings S.à r.l., an indirect Foreign
Subsidiary of the Company, to grant a first priority Lien on its Intellectual
Property.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“10-K” has the meaning set forth in Section 4.6.



--------------------------------------------------------------------------------

“Account” is any “account” as defined in the UCC with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to the Company.

“Account Debtor” is any “account debtor” as defined in the UCC with such
additions to such term as may hereafter be made.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

“Articles of Incorporation” has the meaning set forth in Section 4.3.

“Average Closing Price” means, as of a particular date (the “Valuation Date”),
(a) the volume weighted average of the closing prices of one share of Sphere
Stock as reported on Nasdaq for the twenty (20) consecutive Trading Days up to
and including the Trading Day on the third Trading Day prior to the Valuation
Date; (b) the volume weighted average of the closing prices of one share of
Sphere Stock as reported on TSX Venture Exchange for the twenty (20) consecutive
Trading Days up to and including the Trading Day on the third Trading Day prior
to the Valuation Date; (c) if the Sphere Stock is then quoted on the National
Association of Securities Dealers, Inc. OTC Bulletin Board (the “Bulletin
Board”) or such similar quotation system or association, the volume weighted
average of the closing prices of one share of Sphere Stock as reported on the
Bulletin Board or such other quotation system or association for the twenty
(20) consecutive Trading Days up to and including the Trading Day on the third
(3rd) Trading Day prior to the Valuation Date; or (d) if the Sphere Stock is not
then listed on a national stock exchange or quoted on the Bulletin Board or such
other quotation system or association, the fair market value of one share of
Sphere Stock as of the Valuation Date, as determined in good faith by the Board
and the Lender. In the event that the Board and the Lender are unable to agree
upon the fair market value in respect of subpart (d) hereof, the Company and the
Lender shall jointly select an appraiser, who is experienced in such matters.
The appraiser shall conduct a valuation of the fair market value of a share of
Sphere Stock and such valuation shall be the Average Closing Price. The cost of
such appraiser shall be borne equally by the Company (on the one hand) and the
Lender (on the other hand).

“Bankruptcy Laws” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute, or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect.

“BDT Litigation” means the following patent infringement lawsuit: Overland
Storage, Inc. v. BDT AG, et al., Case No. 3:10 cv-1700-JLS-BLM, which was
initially filed in August 2010 (as amended in October 2010) in the United States
District Court for the Southern District of California (and the related
investigation pending in the U.S. International Trade Commission (Investigation
No. 337-TA-746)), against BDT AG, BDT Products, Inc., BDTSolutions GmbH & Co.
KG; BDT Automation Technology (Zhuhai FTZ) Co., Ltd.; BDT de México, S. de R.L.
de C.V.; Dell Inc.; and formerly International Business Machines Corporation.

 

2



--------------------------------------------------------------------------------

“Board” means the Company’s Board of Directors.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Bylaws” means the Company’s Amended and Restated Bylaws, as amended or
otherwise modified from time to time.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Change in Control” means the occurrence, after the consummation of the Sphere
3D Merger, of any of (i) an acquisition by an individual, legal entity or
“group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, (ii) the Company merges into or consolidates
with or enters into any share exchange or other business combination transaction
with any other Person, or any Person merges into or consolidates with or enters
into any share exchange or other business combination transaction with the
Company and, after giving effect to such transaction, the shareholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the Company or the successor entity of such transaction,
(iii) the Company sells or transfers all or any substantial portion of its
assets to another Person (other than a Subsidiary or other Person who assumes
the Obligations), (iv) a replacement at one time or within a one year period of
more than one-half of the members of the Board which is not approved by a
majority of those individuals who are members of the Board on the date hereof
(or by those individuals who are serving as members of the Board on any date
whose nomination to the Board was approved by a majority of the members of the
Board who are members on the date hereof), or (v) the execution by the Company
of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth in clauses (i) through (iv) herein;
provided that in no event shall the Sphere 3D Merger Agreement or the Sphere 3D
Merger constitute a “Change in Control.”

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986.

 

3



--------------------------------------------------------------------------------

“Collateral” is any and all properties, rights and assets of the Company
described on Exhibit B.

“Collateral Documents” means all other instruments or documents delivered by the
Company pursuant to this Agreement or any of the other Loan Documents in order
to grant to the Lender or perfect a Lien on any property of the Company as
security for the Obligations.

“Common Stock” means shares of the Company’s common stock, no par value,
together with any securities into which such shares may be reclassified, whether
by merger, charter amendment or otherwise, including the Sphere 3D Merger.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.

“Confidential Information” means trade secrets, confidential information and
know-how (including, but not limited to, ideas, formulae, compositions,
processes, procedures and techniques, research and development information,
computer program code, performance specifications, support documentation,
drawings, specifications, designs, business and marketing plans, and customer
and supplier lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Convertible Notes” means the convertible promissory notes issued by the Company
issued under the terms of that certain Amended and Restated Note Purchase
Agreement dated as of November 1, 2013, by and among the Company and the
purchasers party thereto.

“Disputed Intellectual Property” means Intellectual Property of the Company that
is subject to any pending litigation specifically relating to such Intellectual
Property as of the date hereof.

“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of the United States or any state or territory thereof or the District of
Columbia; provided that no Person that is a direct or indirect Subsidiary of a
Foreign Subsidiary shall be a Domestic Subsidiary.

“Environmental Laws” has the meaning set forth in Section 4.16.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Evaluation Date” has the meaning set forth in Section 4.27.

“Event of Default” has the meaning set forth in Section 8.

 

4



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute, and the rules and regulations promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest on the Loan pursuant to a law
in effect on the date on which (i) the Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Company under Section 2.6)
or (ii) the Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.5, amounts with respect to such Taxes were payable
either to the Lender’s assignor immediately before the Lender became a party
hereto or to Lender immediately before it changed its lending office, (c) Taxes
attributable to the Lender’s failure to comply with Section 2.5(vi) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Funding Date” means the date of funding of the Loan.

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Immaterial Subsidiary” means a Subsidiary that owns assets (other than
intercompany claims and intercompany receivables and, solely with respect to
Tandberg Data Corporation, a lease deposit in an amount not to exceed $119,000)
having a fair market value not in excess of $100,000.

 

5



--------------------------------------------------------------------------------

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed by such Person for all or any part of the deferred purchase price of
property or services, which purchase price is (a) due more than 90 days from the
date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument, in each case, other than with respect to
service agreements entered into in the ordinary course of business, and (v) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“Interest Rate” has the meaning set forth in Section 2.2(i).

“IRS” means the United States Internal Revenue Service.

“Lender” has the meaning set forth in the introductory paragraph of this
Agreement.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan” has the meaning set forth in Section 2.1(i).

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), or
business of the Company and its Subsidiaries taken as a whole, (ii) the
legality, validity, enforceability or binding effect of the Transaction
Documents, or (iii) the ability of the Company to perform its obligations under
the Transaction Documents.

 

6



--------------------------------------------------------------------------------

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which has been
or is required to be filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Maturity Date” means (i) if the Sphere 3D Merger Closing occurs within 90 days
after the Funding Date, the date that is two years from the Funding Date and
(ii) if the Sphere 3D Merger Closing does not occur within 90 days after the
Funding Date, the date that is 90 days after the Funding Date.

“Nasdaq” means The Nasdaq Capital Market.

“Note” has the meaning given to the term in Section 2.1(iv).

“Obligations” means all obligations of every nature of each the Company and its
Subsidiaries from time to time owed to the Lender or any of them under the
Transaction Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise.

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between such Holder and the
jurisdiction imposing such Tax (other than connections arising from the Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Transaction Document or Note).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.6).

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” has the meaning set forth in Section 4.28.

“Permitted Encumbrances” means the following types of Liens:

(i) Liens granted to Silicon Valley Bank to secure obligations of the Company
under the SVB Credit Agreement and any extension, renewal or refinancing of such
obligations permitted hereunder, but excluding (a) Liens on the stock of any
Foreign Subsidiary of Borrower and (b) Liens on the Intellectual Property of
Tandberg Data Holdings S.à r.l;

(ii) Liens securing the Convertible Notes and any extension, renewal or
refinancing of such obligations permitted hereunder;

 

7



--------------------------------------------------------------------------------

(iii) Liens securing the Sphere 3D Note and any extension, renewal or
refinancing of such obligations permitted hereunder but excluding (a) Liens on
the stock of any Foreign Subsidiary of Borrower and (b) Liens on the
Intellectual Property of Tandberg Data Holdings S.à r.l.; provided that such
Liens are subordinated to the Lender’s Liens on terms satisfactory to the
Lender; provided further than any subordination agreement shall permit the
Company to pay the Sphere 3D Note with Sphere Stock and with $2,500,000 of the
proceeds of the Loan;

(iv) Liens existing on the Funding Date disclosed in the Perfection Certificate;

(v) Liens for taxes, fees, assessments or other government charges or levies,
either (a) not due and payable or (b) being contested in good faith and for
which the Company maintains adequate reserves on its books, provided that no
notice of any such Lien has been filed or recorded under the Code;

(vi) purchase money Liens (a) on equipment acquired or held by the Company
incurred for financing the acquisition of the equipment securing no more than
One Hundred Thousand ($100,000.00) in the aggregate amount outstanding, or
(b) existing on equipment when acquired, if the Lien is confined to the property
and improvements and the proceeds of the equipment;

(vii) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(viii) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(ix) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (i) through (viii), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(x) leases or subleases of real property granted in the ordinary course of the
Company’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than intellectual property) granted in
the ordinary course of the Company’s business (or, if referring to another
Person, in the ordinary course of such Person’s business);

(xii) (a) non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and (b) exclusive licenses of
intellectual property in exchange for fair value as reasonably determined by the
Company’s Board of Directors;

 

8



--------------------------------------------------------------------------------

(xiii) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Section 8.8;

(xiv) Liens in favor of other financial institutions arising in connection with
the Company’s deposit and/or securities accounts held at such institutions;

(xv) deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases, government contracts, statutory obligations,
surety, stay, customs and appeal bonds, performance and return of money bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(xvi) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances or minor title deficiencies incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary course of business;

(xvii) any interest or title of a lessor under any operating lease entered into
by the Company or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(xviii) deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers;

(xix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods;

(xx) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(xxi) Liens on assets of foreign Subsidiaries securing Indebtedness otherwise
permitted under Section 7.12 pursuant to clause (x) of the definition of
Permitted Indebtedness;

(xxii) the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods; and

(xxiii) Liens not otherwise permitted by Section 7.12 so long as neither (a) the
aggregate outstanding principal amount of the obligations secured thereby nor
(b) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds Two Hundred Thousand Dollars
($200,000) at any one time.

“Permitted Indebtedness” means:

(i) the Obligations;

 

9



--------------------------------------------------------------------------------

(ii) Indebtedness existing on the Funding Date disclosed to the Purchasers in
writing, including any Indebtedness disclosed in the SEC Filings or any
financial statements furnished to the Purchasers;

(iii) Subordinated Indebtedness to the extent subordinated on terms acceptable
to the Purchasers;

(iv) unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;

(v) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(vi) Indebtedness secured by Liens permitted under clauses (i), (ii), and
(iii) of the definition of Permitted Encumbrances;

(vii) Indebtedness of the Company to any Subsidiary whose stock is pledged to
secure the Obligations;

(viii) Indebtedness of any Person that is acquired or merged with or into or
consolidated with the Company or any of its Subsidiaries (and not created in
anticipation or contemplation thereof) and existing on the date of such
acquisition, merger or consolidation, provided that such Indebtedness shall not
exceed in the aggregate Two Hundred Thousand Dollars ($200,000.00) at any time
outstanding;

(ix) Indebtedness owing to sureties arising from bid, performance or surety
bonds or letters of credit supporting such bid, performance or surety
obligations issued on behalf of the Company as support for, among other things,
contracts with customers;

(x) Indebtedness of foreign Subsidiaries in an aggregate principal amount not to
exceed One Hundred Fifty Thousand Dollars ($150,000.00);

(xi) Indebtedness of the Company and any of its domestic Subsidiaries in an
aggregate principal amount not to exceed Two Hundred and Fifty Thousand Dollars
($250,000.00);

(xii) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (i) through (xi) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the Company or its Subsidiary, as the case
may be; and

(xiii) obligations of the Company under the SVB Credit Agreement and any
extension, renewal or refinancing of the obligations thereunder so long as the
aggregate principal amount is not increased to an amount in excess of
$8,000,000, the interest rate margin applicable thereto is not increased by more
than 200 basis points in excess of the maximum interest rate margin permitted by
the SVB Credit Agreement and the terms thereof are not materially more
burdensome to the Company or its Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Prohibited Transaction” has the meaning set forth in Section 5.12.

“Register” has the meaning set forth in Section 10.1.

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated November 1, 2013 by and among the Company and the stockholders party
thereto.

“Regulation D” means Regulation D, as promulgated by the SEC under the
Securities Act.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Company now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Company now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness
except in accordance with the subordination provisions relating thereto.

“Rule 144” has the meaning set forth in Section 7.8.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.5.

“Securities Act” means the Securities Act of 1933, as amended.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any

 

11



--------------------------------------------------------------------------------

time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Sphere 3D” means Sphere 3D Corporation.

“Sphere 3D Limited Guaranty” means that certain Limited Guaranty dated the date
hereof by Sphere 3D in favor of the Lender.

“Sphere 3D Merger” means the Merger as defined in the Sphere 3D Merger
Agreement.

“Sphere 3D Merger Agreement” means that certain Agreement and Plan of Merger
dated as of May 15, 2014 by and among the Company, Sphere 3D, and S3D
Acquisition Company.

“Sphere 3D Merger Closing” means the Closing, as defined in the Sphere 3D Merger
Agreement.

“Sphere 3D Note” means that certain Amended and Restated Promissory Note Due
May 15, 2018 issued by the Company to Sphere 3D on September 8, 2014.

“Sphere Stock” means shares of Sphere 3D’s common stock, no par value, together
with any securities into which such shares may be reclassified, whether by
merger, charter amendment or otherwise.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Subordinated Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries incurred from time to time and subordinated in right of payment to
the Obligations.

“SVB Credit Agreement” means that certain Amended and Restated Loan and Security
Agreement dated as of March 19, 2014, between Silicon Valley Bank, a California
corporation, and the Company, as amended, restated, modified or supplemented
from time to time in accordance with the terms hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trading Affiliate” has the meaning set forth in Section 7.8.

 

12



--------------------------------------------------------------------------------

“Trading Day” means a day on which New York Stock Exchange is open for business.

“Transaction Documents” means this Agreement, the Notes, and the Collateral
Documents, each as amended, restated, modified or supplemented from time to
time.

“UCC” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided that, to the extent
that the UCC is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, the Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.5(vi)(b)(2)(C).

2. Loan; Interest; Repayment; Security Interest.

2.1 Loan.

(i) Subject to the terms and conditions of this Agreement, on the Funding Date,
the Lender shall lend to the Company an amount equal to $7,500,000. The Lender’s
commitment to make the Loan shall expire on the Funding Date. Amounts borrowed
under this Section 2.1(i) and subsequently repaid may not be reborrowed.

(ii) Subject to the terms and conditions of this Agreement, the Lender shall
make the Loan to the Company on the Funding Date, which shall be one
(1) Business Day following the date of this Agreement.

(iii) The Company shall execute and deliver to the Lender on the Funding Date of
the Loan a promissory note to evidence the Loan made on the Funding Date,
substantially in the form of Exhibit A, with appropriate insertions (the
“Note”).

2.2 Interest.

(i) The Loan shall bear interest on the unpaid principal amount thereof from the
Funding Date through the date of repayment at the rate of 8.0% simple interest
per annum (subject to adjustment pursuant to the terms hereof, the “Interest
Rate”), payable semi-

 

13



--------------------------------------------------------------------------------

annually in arrears on the last day of June and December of each year and on the
Maturity Date; provided, however, that while any Event of Default exists, the
Interest Rate (after as well as before entry of judgment thereon to the extent
permitted by law) shall automatically, from and after the date of occurrence of
such Event of Default, increase to a rate per annum equal to 13.0%.

(ii) Interest under clause (i) shall be computed on the basis of a 365-day or
366-day year, as the case may be, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on the
principal of the Loan, the date on which the Funding Date occurs shall be
included and the date of payment of such principal amount shall be excluded.

(iii) Notwithstanding the foregoing provisions of this Section 2.2, in no event
shall the rate of interest payable by the Company with respect to the Loan
exceed the maximum rate of interest permitted to be charged under applicable
law.

2.3 Repayment.

(i) The unpaid principal amount of the Loan, all accrued and unpaid interest,
and all other amounts owed in connection with the Loan shall be paid in full no
later than the Maturity Date.

(ii) If the Loan is accelerated following the occurrence of an Event of Default
pursuant to Section 8 hereof, then the Company, in addition to any other amounts
which may be due and owing hereunder, shall immediately pay to the Lender the
unpaid principal amount of the Loan, all accrued and unpaid interest, and all
other amounts owed in connection with the Loan.

(iii) All payments of principal, interest, fees and other Obligations shall be
payable, at the election of the Company made by written notice to the Lender
within five (5) Business Days prior to the applicable payment date, (a) in cash,
(b) solely with respect to interest payable on any interest payment date after
December 31, 2014, in kind by increasing the principal amount of the Obligations
by an amount equal to the accrued interest, or (c) solely with respect to
(1) interest payable after the Sphere 3D Merger Closing has occurred and (2) up
to $2,500,000 of the principal amount of the Loan in accordance with the terms
of the Sphere 3D Limited Guaranty or, if no such payment has been made by such
date, on the date of the Sphere 3D Merger Closing (or such later date as the
Lender may agree), in shares of Sphere Stock so long as (i) the issuer thereof
remains a Foreign Private Issuer (as such term is defined in Rule 3b-4 of the
Securities Exchange Act of 1934) as of the date of such issuance and (ii) all
applicable regulatory approval has been obtained. If no such notice is
delivered, the Company will be deemed to have elected to pay such Obligations
(x) solely with respect to interest, in kind to the extent permitted pursuant to
the immediately preceding sentence, (y) solely with respect to principal, Sphere
Stock to the extent permitted pursuant to the immediately preceding sentence,
and (z) with respect to all other Obligations, in cash. The number of shares of
Common Stock issued pursuant to this Section 2.3(iii) to the Lender shall be
determined by dividing the amount of interest due to the Lender by the Average
Closing Price with such payment due date as the

 

14



--------------------------------------------------------------------------------

Valuation Date (rounded down to the nearest whole share); provided further that
the Company may not pay any Obligation in stock at a price per share lower than
$6.50 (as adjusted from time to time for stock splits, stock dividends,
subdivisions, combinations, reclassifications, recapitalizations and the like)
and in the event of a share price lower than $6.50, the Company shall have the
option to pay the Obligations in a combination of stock and cash so long as the
number of shares that the Company may issue shall not exceed the quotient
obtained by dividing the amount of the Obligations payable at such time by
$6.50, and the difference between the amount of such Obligations paid in shares
and the Average Closing Price of the stock so issued shall be payable in cash.

(iv) Except as expressly set forth herein, all payments made on account of the
Loan shall be applied first to the payment of any costs of enforcement then due
hereunder, second to the payment of accrued and unpaid interest then due
hereunder, and the remainder, if any, shall be applied to the unpaid principal
balance of the Loan. The Company’s obligations under the Loan shall be paid
without deduction, set off or recoupment and are absolute and irrevocable.

2.4 Creation of Security Interest.

(i) To secure the prompt payment and performance in full of all of the
Obligations of the Company, the Company grants the Lender a continuing security
interest in, and pledges to the Lender, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. The Collateral shall include all proceeds of all Intellectual
Property of the Company (whether acquired upon the sale, lease, license,
exchange or other disposition of such Intellectual Property) and all other
rights arising out of such Intellectual Property. The Lender’s Lien in the
Collateral shall continue until the Obligations (other than inchoate indemnity
obligations) are satisfied in full, and at such time, the Lender shall, at the
Company’ sole cost and expense, terminate its security interest in the
Collateral and all rights therein shall revert to the Company.

(ii) The Company represents, warrants, and covenants that the security interest
granted herein, or in any other Loan Document, is and shall at all times
continue to be a second priority perfected security interest in the Collateral;
provided that (a) the Company shall not be required to establish the Lender’s
control over the Sphere Stock owned by the Company, (b) unless otherwise
required by the Lender following the Funding Date, the Company shall not be
required to establish the Lender’s control over any deposit accounts or
securities accounts of the Company, and (c) so long as any obligations are
outstanding under the SVB Credit Agreement, the Company shall not be required to
deliver to the Lender any Collateral in the possession of Silicon Valley Bank.
If the Company shall acquire a commercial tort claim, the Company shall promptly
notify the Lender in a writing signed by the Company of the general details
thereof and grant to the Lender in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance reasonably satisfactory to the Lender. Upon the sale
or other disposition of any Collateral to any Person that is not prohibited by
this Agreement, for which the Company desires to obtain a security interest
release, the Lender shall, at the Company’s expense, execute and deliver such
releases of its security interest in such Collateral as reasonably requested by
the Company.

 

15



--------------------------------------------------------------------------------

(iii) The Company hereby authorizes the Lender to file financing statements and
register the particulars of the security interest created in respect of the
Collateral with any regulatory authority, without notice to the Company, with
all appropriate jurisdictions to perfect or protect the Lender’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
the Company or any other Person, shall be deemed to violate the rights of the
Lender under the Code. Such financing statements may indicate the Collateral
pledged by the Company as “all assets of the Debtor” or words of similar effect,
or as being of an equal or lesser scope, or with greater detail, all in the
Lender’s discretion.

2.5 Taxes.

(i) Defined Terms. For purposes of this Section 2.5, the term “applicable law”
includes FATCA.

(ii) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the Company)
requires the deduction or withholding of any Tax from any such payment by the
Company, then the Company shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(iii) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(iv) Indemnification by the Company. The Company shall indemnify the Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by the Lender shall be conclusive absent
manifest error.

(v) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 2.5, the
Company shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

 

16



--------------------------------------------------------------------------------

(vi) Status of Lender.

(a) If the Lender is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Transaction Document, the Lender
shall deliver to the Company, at the time or times reasonably requested by the
Company, such properly completed and executed documentation reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, the Lender, if reasonably requested
by the Company, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Company as will enable the Company to
determine whether or not the Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.5(vi)(b)(1),
(b)(2) and (b)(4) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject the Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of the Lender.

(b) Without limiting the generality of the foregoing,

(1) if the Lender is a U.S. Person, it shall deliver to the Company on or prior
to the date on which the Lender becomes the Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company),
executed originals of IRS Form W-9 certifying that the Lender is exempt from
U.S. federal backup withholding tax;

(2) if the Lender is a Foreign Lender, it shall, to the extent it is legally
entitled to do so, deliver to the Company (in such number of copies as shall be
requested by the Company) on or prior to the date on which the Foreign Lender
becomes the Lender under this Agreement (and from time to time thereafter upon
the reasonable request of the Company), whichever of the following is
applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

 

17



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably acceptable to the Company to the effect that the Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(D) to the extent the Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form reasonably acceptable to the Company,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of the Foreign Lender are claiming the
portfolio interest exemption, the Foreign Lender may provide a U.S. Tax
Compliance Certificate in form reasonably acceptable to the Company on behalf of
each such direct and indirect partner;

(3) a Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company (in such number of copies as shall be requested by the
Company) on or prior to the date on which the Foreign Lender becomes the Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company to
determine the withholding or deduction required to be made; and

(4) if a payment made to the Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Lender shall deliver to the Company at the time or times prescribed by law and
at such time or times reasonably requested by the Company such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA and to determine that the Lender has
complied with the Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (4),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

The Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company in writing of its legal
inability to do so.

 

18



--------------------------------------------------------------------------------

(vii) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5 (including by
the payment of additional amounts pursuant to this Section 2.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (vii) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (vii), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph (vii) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(viii) Survival. Each party’s obligations under this Section 2.5 shall survive
the assignment of rights by, or the replacement of, the Lender and the
repayment, satisfaction or discharge of all Obligations.

2.6. Mitigation Obligations; Replacement of Lender.

(i) Designation of a Different Lending Office. If the Lender requires the
Company to pay any Indemnified Taxes or additional amounts to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 2.5,
then the Lender shall (at the request of the Company) use reasonable efforts to
designate a different lending office for funding or booking its Loan hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of the Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 2.5
in the future, and (ii) would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender.

(ii) Replacement of Lender. If the Company is required to pay any Indemnified
Taxes or additional amounts to the Lender or any Governmental Authority for the
account of the Lender pursuant to Section 2.5 and, in each case, the Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.6(i), then the Company may, at its sole expense and effort, thirty
(30) days following notice to the Lender, (a) repay the Loan of the Lender in
full at 100% of the principal amount being repaid or (b) require the Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.1), all of its
interests, rights (other

 

19



--------------------------------------------------------------------------------

than its existing rights to payments pursuant to Section 2.5) and obligations
under this Agreement and the related Transaction Documents to a permitted
assignee that shall assume such obligations; provided that:

(1) the Lender shall have received payment of an amount equal to the outstanding
principal of its Loan, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Transaction Documents from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company (as applicable);

(2) in the case of any assignment, such assignment will result in a reduction in
such payments thereafter; and

(3) in the case of any assignment, such assignment does not conflict with
applicable law.

The Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by the Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

3. Reserved.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Lender that:

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties, in each case as described in the
SEC Filings. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect.

4.2 Authorization. The Company has the corporate power and authority to enter
into this Agreement and has taken all requisite action on its part, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, and (ii) the authorization
of the performance of all obligations of the Company hereunder or thereunder.
The Transaction Documents constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally and to general equitable principles.

 

20



--------------------------------------------------------------------------------

4.3 Capitalization. The Company has duly and validly authorized capital stock as
set forth in the SEC Filings and in the Amended and Restated Articles of
Incorporation of the Company, as amended and as in effect as of the Funding Date
(the “Articles of Incorporation”). All of the issued and outstanding shares of
the Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. Except as described in the SEC Filings, all of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim. Except as described in the SEC Filings, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as described in the SEC Filings, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described in the SEC Filings and except for
the Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described in
the SEC Filings and except as provided in the Registration Rights Agreement, no
Person has the right to require the Company to register any securities of the
Company under the Securities Act, whether on a demand basis or in connection
with the registration of securities of the Company for its own account or for
the account of any other Person.

Except as described in the SEC Filings, the incurrence of the Loan hereunder
will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Lender) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

Except as described in the SEC Filings, the Company does not have outstanding
shareholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

4.4 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the incurrence of the Loan require no consent of,
action by or in respect of, or filing with, any Person, governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.

4.5 Delivery of SEC Filings; Business. The Company has made available to the
Lender through the EDGAR system, true and complete copies of the Company’s most
recent

 

21



--------------------------------------------------------------------------------

Annual Report on Form 10-K for the fiscal year ended June 30, 2014 (as amended
prior to the date of this Agreement, the “10-K”), and all other reports filed by
the Company pursuant to Sections 13(a), 13(e), 14 and 15(d) of the Exchange Act
since the filing of the 10-K and during the twelve (12) months preceding the
date of this Agreement (collectively, the “SEC Filings”). The SEC Filings are
the only filings required of the Company pursuant to the Exchange Act for such
period. The Company and its Subsidiaries are engaged in all material respects
only in the business described in the SEC Filings and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and its Subsidiaries, taken as a whole.

4.6 Use of Proceeds. The net proceeds of the Loan hereunder shall be used by the
Company (i) to repay $2,500,000 of the Company’s outstanding obligations under
the Sphere 3D Note within one (1) Business Day of the Funding Date, and (ii) for
working capital and general corporate purposes; provided, however, that in no
event shall the Company use the net proceeds of the Loan hereunder to pay a
dividend or make a distribution in cash to holders of Common Stock.

4.7 No Material Adverse Change. Since June 30, 2014, except as described in the
SEC Filings, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the 10-K, except for changes in the ordinary course of business
which have not had and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

(vi) any change or amendment to the Articles of Incorporation (other than in
connection with the transactions contemplated hereby) or Bylaws, or material
change to any material contract or arrangement by which the Company or any
Subsidiary is bound or to which any of their respective assets or properties is
subject;

 

22



--------------------------------------------------------------------------------

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

(viii) any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;

(x) the loss or, to the Company’s Knowledge, threatened loss of any customer
which has had or could reasonably be expected to have a Material Adverse Effect;
or

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

4.8 SEC Filings; S-3 Eligibility.

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the Exchange Act and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(b) Each registration statement and any amendment thereto filed by the Company
since January 1, 2009 pursuant to the Securities Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

4.9 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the incurrence of
the Loan will not (i) conflict with or result in a breach or violation of
(a) any of the terms and provisions of, or constitute a default under the
Articles of Incorporation or the Bylaws (true and complete copies of which have
been made available to the Purchasers through the EDGAR system), or (b) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
any Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or

 

23



--------------------------------------------------------------------------------

without notice, lapse of time or both) of, any Material Contract, except in the
case of clauses (i)(b) and (ii) above, such as could not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate.

4.10 Tax Matters. The Company and each Subsidiary has prepared and filed (or
filed applicable extensions therefore) all tax returns required to have been
filed by the Company or such Subsidiary with all appropriate governmental
agencies and paid all taxes shown thereon or otherwise owed by it, other than
any such taxes which the Company or any Subsidiary are contesting in good faith
and for which adequate reserves have been provided and reflected in the
Company’s financial statements included in the SEC Filings. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole. All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, other than any such taxes which the Company or any
Subsidiary are contesting in good faith and for which adequate reserves have
been provided and reflected in the Company’s financial statements included in
the SEC Filings. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened in writing against the Company or any Subsidiary or any of
their respective assets or property. Except as described in the SEC Filings,
there are no outstanding tax sharing agreements or other such arrangements
between the Company and any Subsidiary or other corporation or entity.

4.11 Title to Properties. Except as disclosed in the SEC Filings, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and assets (excluding Intellectual Property assets which are
the subject of Section 4.14) owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

4.12 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, except to the extent failure to possess such certificates, authorities or
permits could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or such Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

4.13 Labor Matters.

 

24



--------------------------------------------------------------------------------

(a) Except as set forth in the SEC Filings, the Company is not a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times has been, in compliance with all applicable
laws respecting employment (including laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate. There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law, statute or
ordinance barring discrimination in employment.

(d) To the Company’s Knowledge, the Company has no liability for the improper
classification by the Company of its employees as independent contractors or
leased employees prior to the Funding Date.

4.14 Intellectual Property. The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and the Subsidiaries as currently conducted and as described in the SEC Filings
as being owned or licensed by them, except where the failure to own, license or
have such rights could not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate. Except as described in the SEC
Filings, (i) to the Company’s Knowledge, there are no third parties who have or
will be able to establish rights to any Intellectual Property, except for the
ownership rights of the owners of the Intellectual Property which is licensed to
the Company as described in the SEC Filings or where such rights could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate; (ii) there is no pending or, to the Company’s Knowledge,
threat of any, action, suit, proceeding or claim by others challenging the
Company’s or any Subsidiary’s rights in or to, or the validity, enforceability,
or scope of, any Intellectual Property owned by or

 

25



--------------------------------------------------------------------------------

licensed to the Company or any Subsidiary or claiming that the use of any
Intellectual Property by the Company or any Subsidiary in their respective
businesses as currently conducted infringes, violates or otherwise conflicts
with the intellectual property rights of any third party; and (iii) to the
Company’s Knowledge, the use by the Company or any Subsidiary of any
Intellectual Property by the Company or any Subsidiary in their respective
businesses as currently conducted does not infringe, violate or otherwise
conflict with the intellectual property rights of any third party.

4.15 Environmental Matters. To the Company’s Knowledge, neither the Company nor
any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

4.16 Litigation. There are no pending actions, suits or proceedings against or
affecting the Company, its Subsidiaries or any of its or their properties; and
to the Company’s Knowledge, no such actions, suits or proceedings are
threatened, except (i) as described in the SEC Filings or (ii) any such
proceeding, which if resolved adversely to the Company or any Subsidiary, could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or since January 1, 2005 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Securities Act or the Exchange Act.

4.17 Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with GAAP (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, as permitted
by Form 10-Q under the Exchange Act). Except as set forth in the SEC Filings
filed prior to the date of this Agreement, neither the Company nor any of its
Subsidiaries has incurred any liabilities, contingent or otherwise, except those
incurred in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

4.18 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary.

4.19 Compliance with Nasdaq Continued Listing Requirements. Except as disclosed
in the SEC Filings, (i) the Company is in compliance with applicable Nasdaq
continued listing requirements, (ii) there are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Common Stock on Nasdaq, and (ii) the Company has not received any
currently pending notice of the delisting of the Common Stock from Nasdaq.

4.20 Brokers and Finders. Other than the Lender hereunder, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company, any Subsidiary or a
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company other than the Company’s obligation to reimburse the fees and expenses
of the lenders and the administrative agent pursuant to the SVB Credit
Agreement.

4.21 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (iv) made any false or fictitious entries
on the books and records of the Company or any Subsidiary; or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

4.22 Transactions with Affiliates. Except as disclosed in the SEC Filings and
except as would not be required to be disclosed in the SEC Filings, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

 

27



--------------------------------------------------------------------------------

4.23 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in Rules
13a-15(e) and 15d-15(e) of the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the 10-K (such date, the “Evaluation Date”). The
Company presented in the 10-K the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge, in other
factors that could significantly affect the Company’s internal controls. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the Exchange Act.

4.24 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Funding Date will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.25 Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with all requirements imposed by law,
regulation or rule, whether foreign, federal, state or local, that are
applicable to it, its operations, or its properties and assets, including,
without limitation, applicable requirements of the Foreign Corrupt Practices Act
of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.).

4.26 Solvency. Before and immediately after giving effect to the incurrence of
the Obligations, the Company and each of its Subsidiaries, on a consolidated
basis, are Solvent.

4.27 Disclosure. No representation or warranty of the Company or any of its
Subsidiaries contained in any Transaction Document and none of the statements
contained in any other document, certificate, report, financial statement or
written statement furnished to the Lender by or on behalf of the Company or any
of its Subsidiaries pursuant to this Agreement contains any untrue statement of
a material fact or omits to state a material fact (known to Company, in the case
of any document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the

 

28



--------------------------------------------------------------------------------

same were made. Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
the Company to be reasonable at the time made.

4.28 Perfection Certificate. In connection with this Agreement, the Company has
delivered to the Lender a completed certificate signed by the Company entitled
“Perfection Certificate” (the “Perfection Certificate”). The Company represents
and warrants to the Lender that (a) the Company’s exact legal name is that
indicated in the Perfection Certificate and on the signature page hereof;
(b) the Company is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth the Company’s organizational identification
number or accurately states that the Company has none; (d) the Perfection
Certificate accurately sets forth the Company’s place of business, or, if more
than one, its chief executive office as well as the Company’s mailing address
(if different than its chief executive office); (e) the Company (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth in the
Perfection Certificate pertaining to the Company and each of its Subsidiaries is
accurate and complete (it being understood and agreed that the Company may from
time to time update certain information in the Perfection Certificate after the
date hereof to the extent not prohibited by this Agreement).

4.29 Collateral. The Company has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Encumbrances.
The Company has no deposit accounts other than (i) the deposit accounts
described in the Perfection Certificate or (ii) of which the Company has given
the Lender notice. The Accounts are bona fide, existing obligations of the
Account Debtors. The Collateral is not in the possession of any third party
bailee (such as a warehouse) except as otherwise provided in the Perfection
Certificates or as permitted pursuant to Section 7.2 of the SVB Credit Agreement
as in effect on the date hereof, provided that all notices required to be
delivered under such Section are substantially simultaneously delivered to the
Lender hereunder. None of the components of the Collateral shall be maintained
at locations other than as provided in the Perfection Certificates or as
permitted pursuant to Section 7.2 of the SVB Credit Agreement as in effect on
the date hereof, provided that all notices required to be delivered under such
Section are substantially simultaneously delivered to the Lender hereunder. All
Inventory is stated in the Company’s financial statements at the lower of costs
or market, which, in all material respects indicates its marketable quality and
value. The Company is the sole owner of the Intellectual Property which it owns
or purports to own except (a) non-exclusive licenses granted to its customers in
the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, (c) material Intellectual Property
licensed to the Company and noted in the Perfection Certificate, and (d) as
otherwise permitted hereunder. Each Patent which it owns or purports to own and
which is material to the Company’s business is valid and enforceable, and no
part of the Intellectual Property which the Company owns or purports to own and
which is material to the Company’s business has been judged invalid or
unenforceable, in whole or in part. To the best of the Company’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to have a Material Adverse Effect on the Company’s business.

 

29



--------------------------------------------------------------------------------

4.30 Subsidiaries; Investments. The Company does not own any stock, partnership
interest or other equity securities except for those set forth in the Perfection
Certificate.

4.31 Immaterial Subsidiaries. Tandberg Data Corporation, a Delaware corporation,
and Zetta Systems, Inc., a Washington corporation, are Immaterial Subsidiaries.

The Lender acknowledges and agrees that the Company has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.

5. Representations and Warranties of the Purchasers. The Lender hereby
represents and warrants to the Company that:

5.1 Accredited Investor. The Lender is an accredited investor as defined in Rule
501(a) of Regulation D. The Lender was not organized for the purpose of making
the Loan and is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.

5.2 Purchase Entirely for Own Account. The Loan to be made by the Lender
hereunder and the Sphere Stock into which the Loan is convertible will be
acquired for the Lender’s own account, not as nominee or agent, and not with a
view to the resale or distribution of any part thereof in violation of the
Securities Act, and the Lender has no present intention of selling, granting any
participation in, or otherwise distributing the same and has no arrangement or
understanding with any other Persons regarding the distribution of the Loan or
Sphere Stock in violation of the Securities Act or any applicable state
securities law without prejudice, however, to the Lender’s right at all times to
sell or otherwise dispose of all or any part of the Loan or Sphere Stock in
compliance with applicable federal and state securities laws. The Lender is
making the Loan hereunder in the ordinary course of its business. Nothing
contained herein shall be deemed a representation or warranty by the Lender to
hold the Loan or Sphere Stock for any period of time. The Lender is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

5.3 Investment Experience. The Lender acknowledges that it can bear the economic
risk and complete loss of its investment in the Loan and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

5.4 Disclosure of Information. The Lender has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the making of the Loan. The Lender acknowledges receipt
of copies of the SEC Filings. Neither such inquiries nor any other due diligence
investigation conducted by the Lender shall modify, limit or otherwise affect
the Lender’s right to rely on the Company’s representations and warranties
contained in this Agreement.

 

30



--------------------------------------------------------------------------------

5.5 Restricted Securities. The Lender understands that the Loan and the Sphere
Stock are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

5.6 No General Solicitation. The Lender did not learn of the investment
represented by the Loan as a result of any general solicitation or general
advertising.

6. Conditions to Loan.

The obligations of the Lender to make the Loan hereunder are subject to the
satisfaction of the following conditions.

6.1 Conditions to the Funding Date. The obligations of the Lender to make the
Loan on the Funding Date are subject to the prior or concurrent fulfillment of
the following conditions, any of which may be waived by the Lender:

(a) The representations and warranties made by the Company in Section 4
qualified as to materiality shall be true and correct as of the date of this
Agreement and the Funding Date as so qualified, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date as so qualified, and, the representations and warranties made by the
Company in Section 4 not qualified as to materiality shall be true and correct
in all material respects as of the date of this Agreement and as of the Funding
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. The Company
shall have performed in all material respects all obligations and covenants
herein required to be performed by it on or prior to the Funding Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
incurrence of the Loan and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.

(c) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(d) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Funding Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (c) and (f) of this Section 6.1.

 

31



--------------------------------------------------------------------------------

(e) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Funding Date, certifying the
resolutions adopted by the Board or any duly authorized committee thereof
approving the transactions contemplated by this Agreement and the other
Transaction Documents and the incurrence of the Loan, certifying the current
versions of the Articles of Incorporation and Bylaws and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(f) No stop order, suspension of trading or delisting shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

(g) The Company shall have delivered the written consent of Silicon Valley Bank
to all of the transactions contemplated hereby, including without limitation the
incurrence of the Loan hereunder, the grant of the security interest hereunder,
and shall have delivered such other documents, agreements and instruments
relating thereto as are reasonably required by the Lender, including evidence
that the Liens of Silicon Valley Bank do not extend to the stock of the direct
Foreign Subsidiaries of the Company.

(h) The Company shall have delivered the written consent of Sphere 3D to all of
the transactions contemplated hereby, including without limitation the
incurrence of the Loan hereunder, the grant of the security interest hereunder,
and the transfer by the Company to the holders of the Convertible Notes of
25,000 shares of Sphere Stock and the release of Sphere 3D’s security interest
in such shares, and shall have delivered such other documents, agreements and
instruments relating thereto as are reasonably required by the Lender, including
an agreement subordinating the Sphere 3D Note to the Obligations on terms
satisfactory to the Lender, provided that such subordination agreement shall
permit the Company to pay the Sphere 3D Note with Sphere Stock and with
$2,500,000 of the proceeds of the Loan.

(i) The Lender shall have delivered the written consent of the holders of the
Convertible Notes to all of the transactions contemplated hereby, including
without limitation the incurrence of the Loan hereunder, the grant of the
security interest hereunder, and shall have delivered such other documents,
agreements and instruments relating thereto as are reasonably required by the
Lender.

(j) The Lender shall have received an opinion from O’Melveny & Myers LLP,
special counsel to the Company, dated as of the date hereof, in form and
substance reasonably acceptable to the Lender and addressing such legal matters
as the Lender may reasonably request.

(k) The Company shall have delivered the Perfection Certificate on the date
hereof.

(l) The Company shall have delivered to the Lender a completed UCC financing
statement with respect to all personal and mixed property Collateral for filing
in all jurisdictions as may be necessary to perfect the security interests
created in such Collateral pursuant to this Agreement and the Collateral
Documents.

 

32



--------------------------------------------------------------------------------

(m) The Lender shall have received a fully executed copy of the Sphere 3D
Limited Guaranty, which shall be in form and substance acceptable to the Lender.

7. Covenants and Agreements.

7.1 Reserved.

7.2 Reports. The Company will furnish to the Lender and/or its assignees such
information relating to the Company and its Subsidiaries as from time to time
may reasonably be requested by the Lender and/or its assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Lender, or to advisors to or representatives of the Lender, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Lender, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and if the Lender wishes to obtain such
information, it enters into an appropriate confidentiality agreement with the
Company with respect thereto.

7.3 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Lender under the
Transaction Documents.

7.4 Insurance. The Company shall keep its business and the Collateral insured
for risks and in amounts standard for companies in the Company’s industry and
location. Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to the Lender. As of the date hereof, the
Lender agrees that the insurance policies of the Company are in forms, with
companies, and in amounts that are reasonably satisfactory to the Lender. No
later than fifteen (15) days after the Funding Date, (i) all property policies
of the Company shall have a lender’s loss payable endorsement showing Lender as
a lender loss payee and waive subrogation against the Lender; (ii) all liability
policies of the Company shall show, or have endorsements showing, the Lender as
an additional insured; and (iii) all policies of the Company (or their
respective endorsements) shall provide that the insurer shall give the Lender at
least thirty (30) days’ notice before canceling, amending, or declining to renew
its policy. At the Lender’s request, the Company shall deliver certified copies
of policies and evidence of all premium payments. Notwithstanding the foregoing,
(a) so long as no Event of Default, the Company shall have the right to retain
the proceeds under all policies, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of the Lender, be payable to the Lender on account
of the Obligations. If the Company fails to obtain insurance as required under
this Section 7.4 or to pay any amount or furnish any required proof of payment
to third persons and the Lender, the Lender may upon concurrent notice to the
Lender make all or part of such payment or obtain such insurance policies
required in this Section 7.4, and take any action under the policies the Lender
deems prudent.

 

33



--------------------------------------------------------------------------------

7.5 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

7.6 Reserved.

7.7 Formation or Acquisition of Subsidiaries.

(i) At the time that the Company or any guarantor of the Obligations that is a
Domestic Subsidiary forms any direct or indirect Domestic Subsidiary or acquires
any direct or indirect Domestic Subsidiary after the date hereof, the Company
shall (a) cause such new Domestic Subsidiary to become a guarantor of the
Obligations hereunder, together with such appropriate financing statements, in
form and substance reasonably satisfactory to the Lender, (b) pledge all of the
direct or beneficial ownership interest in such new Domestic Subsidiary, in form
and substance satisfactory to the Lender, (c) and (d) to the extent requested by
the Lender, provide to the Lender all other documentation in form and substance
reasonably satisfactory to the Lender, including one or more opinions of counsel
reasonably satisfactory to the Lender, which in its opinion is customary with
respect to the execution and delivery of the applicable documentation referred
to above. Any document, agreement, or instrument executed or issued pursuant to
this Section 7.7 shall be a Loan Document.

(ii) At the time that the Company forms any direct Foreign Subsidiary or
acquires any direct Foreign Subsidiary after the date hereof, the Company shall
provide to the Lender certificates and powers and financing statements, pledging
65% of the direct or beneficial ownership interest in such new direct Foreign
Subsidiary, in form and substance reasonably satisfactory to the Lender, and if
requested by the Lender, a stock pledge agreement governed by the local law of
the jurisdiction of formation of such Foreign Subsidiary in a form reasonably
satisfactory to the Lender.

7.8 Further Assurances. The Company shall execute any further instruments and
take further action as the Lender reasonably requests to create, perfect or
continue the Lender’s Lien in the Collateral or to effect the purposes of this
Agreement. The Company shall deliver to the Lender, within five (5) days after
the same are sent or received, copies of all correspondence, reports, documents
and other filings with any Governmental Authority regarding compliance with or
maintenance of any consent, authorization, approval, order, license, franchise,
permit, certificate, accreditation, registration, filing or notice, of, issued
by, from or to, or other act by or in respect of, any Governmental Authority or
any law (statutory or common), treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon the Company or any of its Subsidiaries or any of their
properties or to which any of them or any of their properties are subject, in
each case that could reasonably be expected to have a Material Adverse Effect on
the Company or any of its Subsidiaries.

7.9 Indebtedness. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except for Permitted Indebtedness.

 

34



--------------------------------------------------------------------------------

7.10 Maintenance of Existence and Properties. The Company will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence in its jurisdiction of organization and all rights and
franchises material to its business. The Company will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

7.11 Restricted Junior Payment. Neither the Company nor any of its Subsidiaries
shall, directly or indirectly, declare, order, pay, make or set apart any sum
for any Restricted Junior Payment, provided that (i) the Company may convert any
of its convertible securities into other securities pursuant to the terms of
such convertible securities or otherwise in exchange thereof, (ii) the Company
may repurchase the stock of former employees, directors, officers, or
consultants pursuant to stock repurchase agreements or upon death, disability,
retirement, severance, or termination of such former employees, directors,
officers, or consultants so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchase does not exceed in the aggregate of Fifty
Thousand Dollars ($50,000.00) per fiscal year; (iii) the Company may (but shall
not be required) to pay proceeds, if any, of the BDT Litigation to its
shareholders in the form of dividends or distributions so long as (a) no Event
of Default has occurred and is continuing or would exist immediately after
giving effect to any such transaction and (b) unrestricted cash and cash
equivalents of the Company and its Subsidiaries plus the availability under the
SVB Credit Agreement (or any extension, renewal or refinancing thereof permitted
hereunder) is not less than Ten Million Dollars ($10,000,000.000) immediately
after giving effect to any such payment; and (iv) the Company may repay the
Sphere 3D Note (a) using up to $2,500,000 of the proceeds of the Loan within one
(1) Business Day of the Funding Date, (b) using Sphere Stock and (c) otherwise
in accordance with the subordination agreement between the Lender and Sphere 3D.

7.12 Liens. The Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC or under any
similar recording or notice statute, except Permitted Encumbrances.

7.13 Foreign Pledges. No later than December 31, 2014 (or such later date as the
Lender may agree, provided that Lender shall have no obligation to agree to any
later date), (i) the Company and each of the Company’s direct Foreign
Subsidiaries, shall have executed and delivered stock pledge agreements governed
by the local law of the jurisdiction of formation of

 

35



--------------------------------------------------------------------------------

each such Foreign Subsidiary in a form reasonably acceptable to the Lender,
pursuant to which the Company shall grant the Lender a first priority security
interest in 65% of the stock of each of its direct Foreign Subsidiary to secure
the Obligations; and (ii) the Company shall have caused Tandberg Data Holdings
S.à r.l. to execute and deliver a pledge agreement governed by the local law of
its jurisdiction of formation in a form reasonably acceptable to the Lender,
pursuant to which Tandberg Data Holdings S.à r.l. shall grant the Lender a first
priority security interest in its Intellectual Property unless the Company
provides evidence reasonably satisfactory to the Lender that such pledge of
Intellectual Property would have a material adverse tax impact on the Company or
any of its Subsidiaries.

7.14 Dispositions. The Company shall not convey, sell, lease, transfer, assign,
or otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for (i) Transfers under Section 7.7 of the SVB Credit Agreement as in effect on
the date hereof, (ii) the Sphere 3D Merger, (iii) Transfers of the Sphere Stock
owned by the Company, including in payment of the obligations under the Sphere
3D Note, and (iv) the Transfer within one (1) Business Day of the Funding Date
of $2,500,000 of the proceeds of the Loan to repay a portion of the Sphere 3D
Note; provided that the Company shall not permit Tandberg Data Holdings S.à r.l
to transfer any of its Intellectual Property other than non-exclusive licenses
in the ordinary course of business.

7.15 Immaterial Subsidiaries. The Company shall cause Tandberg Data Corporation,
a Delaware corporation, and Zetta Systems, Inc., a Washington corporation, to at
all times remain Immaterial Subsidiaries.

7.16 Sphere 3D Merger. Upon the Sphere 3D Merger Closing, the Company shall
cause the surviving entity of the Sphere 3D Merger to assume the outstanding
Obligations under this Agreement and the other Loan Documents pursuant to
documentation reasonably satisfactory to the Lender. In connection therewith and
in connection with any Change in Control or assignment by the Company hereunder
(without limiting the terms of Section 10.1 hereof), the Company will, prior to
any such Change in Control or assignment, deliver to the Lender all
documentation and other information requested by the Lender in connection with
its standard “know your customer” policies and procedures, including, without
limitation, its policies and procedures relating to anti-money laundering laws,
OFAC laws and similar laws of any applicable jurisdiction.

8. Events of Default. If any one or more of the following events (each an “Event
of Default”) shall occur:

8.1 Failure to Pay. Failure by the Company to pay: (i) any portion of the
principal of the Loan when due and payable or when declared due and payable in
accordance with this Agreement, or (ii) any accrued interest or other amount
payable by the Company under this Agreement within five (5) days after the date
when due and payable or when declared due and payable in accordance with this
Agreement; or

8.2 Certain Covenant Defaults. Default by the Company in the performance of or
compliance with any term contained in any Transaction Document, other than any
such

 

36



--------------------------------------------------------------------------------

term referred to in any other subsection of this Section 8, and such default
shall not have been remedied or waived within thirty (30) days after the earlier
of (i) receipt by the Company of notice from the Lender of such default, or
(ii) the Company’s knowledge of such default; or

8.3 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction shall enter a decree or order for relief in
respect of the Company or any of its Subsidiaries in an involuntary case under
the Bankruptcy Laws, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or

(ii) An involuntary case shall be commenced against the Company or any of its
Subsidiaries under the Bankruptcy Laws; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Company or any of its Subsidiaries, or over all or a substantial part of their
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Company or
any of its Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Company, and any such event
described in this clause (ii) shall continue for 60 days unless dismissed,
bonded or discharged; or

8.4 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) The Company or any of its Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Laws, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or the Company or any of its Subsidiaries shall make any assignment
for the benefit of creditors; or

(ii) The Company shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the Board
(or any committee thereof or similar governing body of any Subsidiary) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in clause (i) above or this clause (ii); or

8.5 Dissolution. Any order, judgment or decree shall be entered against the
Company or any of its Subsidiaries decreeing the dissolution or split up of the
Company or any of its Subsidiaries and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or

8.6 Reserved

8.7 Representations and Warranties. Any representation, warranty,

 

37



--------------------------------------------------------------------------------

certification or other statement made by the Company or any of its Subsidiaries
in any Transaction Document or in any statement or certificate at any time given
by the Company or any of its Subsidiaries in pursuant hereto or thereto or in
connection herewith or therewith shall have been false in any material respect
on the date as of which made; or

8.8 Judgments. Any money judgment, writ or warrant of attachment or similar
process involving (i) in any individual case an amount in excess of $1,000,000
over the amount covered by independent third-party insurance as to which
liability has been accepted by the applicable insurance carrier or (ii) in the
aggregate at any time an amount in excess of $1,000,000 over the amount covered
by independent third-party insurance as to which liability has been accepted by
the applicable insurance carrier, shall be entered or filed against the Company
or any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

8.9 Cross-Default.

(i) The Company or any of its Subsidiaries shall fail to pay when due any
principal of or interest on or any other amount payable in respect of (a) the
SVB Credit Agreement or (b) one or more items of Indebtedness in an individual
principal amount of $500,000 or more or with an aggregate principal amount of
$500,000 or more; or

(ii) The breach or default by the Company or any of its Subsidiaries with
respect to any other term of (a) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders) to cause, that Indebtedness to become or be declared due
and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise);

THEN (i) upon the occurrence of any Event of Default described in Sections 8.3,
8.4 or 8.5, each of the unpaid principal amount of and accrued interest on the
Loan, and all other obligations hereunder shall automatically become immediately
due and payable, without presentment, demand, protest or other requirements of
any kind, all of which are hereby expressly waived by the Company, and (ii) upon
the occurrence and during the continuation of any other Event of Default, upon
the written notice of the Lender, by written notice to the Company, declare all
or any portion of the amounts described in clause (i) to be, and the same shall
forthwith become, immediately due and payable.

9. Survival. The representations, warranties, covenants and agreements contained
in this Agreement shall survive the closing of the transactions contemplated by
this Agreement until the satisfaction in full of all of the Obligations (other
than unasserted indemnification obligations).

10. Miscellaneous.

 

38



--------------------------------------------------------------------------------

10.1 Successors and Assigns. The Lender may not assign or otherwise transfer any
of its rights or obligations hereunder except pursuant to the terms of this
Agreement (and any other attempted assignment or transfer by any party hereto
shall be null and void). This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Lender, as applicable,
provided, however, that the Lender may assign its rights and delegate its duties
hereunder in whole or in part to an Affiliate or to a third party acquiring some
or all of the Lender’s Convertible Notes in a transaction complying with
applicable securities laws without the prior written consent of the Company,
provided that the parties to each assignment shall execute and deliver to the
Company an assignment and assumption agreement. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Common
Stock” shall be deemed to refer to the securities received by the Lender in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company shall maintain at one of its offices located in
the United States a register for the recordation of the names and addresses of
the Lender, and the principal amounts (and stated interest thereon) owing to the
Lender pursuant to the terms hereof from time to time (the “Register”). Absent
demonstrable error, the entries in the Register shall be conclusive, and the
Company and the Lender shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Holder, at any reasonable time and from time to
time upon reasonable prior notice.

10.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or pdf, which shall be deemed an original.

10.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

39



--------------------------------------------------------------------------------

10.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three (3) days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one (1) Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Overland Storage, Inc.

9112 Spectrum Center Boulevard

San Diego, California 92123

Attention:  Eric L. Kelly, President and Chief Executive Officer

                  Kurt Kalbfleisch, Senior Vice President and CFO

Fax: (858) 495-4267

With a copy to:

O’Melveny & Myers LLP

2756 Sand Hill Road

Menlo Park, California 94025

Attention: Paul L. Sieben, Esq.

Fax: (650) 473-2601

If to the Lender:

to the address set forth on its signature page hereto.

10.5 Expenses; Indemnity.

(i) The Company shall pay (or reimburse the Lender for) all of the following:
(i) whether or not the transactions contemplated hereby are consummated, for all
costs and expenses of the Lender (including the reasonable fees, charges and
disbursements of counsel) in connection with the negotiation, preparation,
administration and execution and delivery of the Transaction Documents and the
documents and instruments referred to therein and the syndication of the
Commitments; (ii) all out-of-pocket costs and expenses of the Lender in
connection with the administration of the Transaction Documents and any
amendment, modification, waiver or consent relating to any of the Transaction
Documents that is requested by the Company; (iii) all costs and expenses of the
Lender in connection with the enforcement (including without limitation any
workout or default scenario and any amendment, consent or waiver in connection
therewith) of any of the Transaction Documents, including, without limitation,
the reasonable fees, charges and disbursements of any counsel to the Lender; and
(iv) any and all present and future stamp and other similar taxes with respect
to the foregoing matters and save the Lender harmless from and against any and
all liabilities with respect to or resulting from any delay or omission to pay
such taxes. Notwithstanding the foregoing, the amount required to be paid or
reimbursed by the Company pursuant to clause (i) hereof with respect to the
drafting, negotiation and executed and delivery of the Transaction Documents
executed and

 

40



--------------------------------------------------------------------------------

delivered on the date hereof will not exceed $50,000 and (b) the drafting,
negotiation and executed and delivery of the Transaction Documents executed and
delivered under Section 7.13 will not exceed $30,000.

(ii) The Company shall indemnify the Lender and its Affiliates and their
respective directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates (collectively, the “Indemnitees”) from and hold
each of them harmless against any and all losses, liabilities, claims, damages
or expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of (i) any claim, investigation, litigation or
other proceeding (regardless of whether any such Indemnitee is a party thereto
or whether such claim, litigation or other proceeding is brought by a third
party or by the Company or any of its Affiliates) related to the entering into
and/or performance of any Transaction Document or any other agreement or
instrument contemplated hereby or thereby and (ii) the use of the proceeds of
the Loan or the consummation of any transactions contemplated in any Transaction
Document, including, in the case of each of (i) and (ii) above, without
limitation, the fees, charges and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
such losses, liabilities, claims, damages or expenses are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. To the
extent that the undertaking to indemnify, pay or hold harmless any Person set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Company shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.

10.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Lender. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon the Lender and the
Company and their successors and assigns.

10.7 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Lender without the prior consent of the Company (in the case of a release
or announcement by the Lender) or the Lender (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Lender, as the case may be, shall allow the
Lender or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. By 8:30 a.m. (New York City time) on the Trading Day
immediately following the Funding Date, the Company shall issue a press release
disclosing the consummation of the transactions contemplated by this Agreement.
No later than the fourth (4th) Trading Day following the Funding Date, the
Company will file a Current Report on Form 8-K with the SEC attaching the press
release described in the foregoing sentence as well as copies of the Transaction
Documents. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or Nasdaq.

 

41



--------------------------------------------------------------------------------

10.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, but shall be interpreted as if it were
written so as to be enforceable to the maximum extent permitted by applicable
law, and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereby waive any provision
of law which renders any provision of this Agreement prohibited or unenforceable
in any respect.

10.9 Entire Agreement. This Agreement, including the Exhibits, and the other
Transaction Documents constitute the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof. The Recitals to this Agreement
are an integral part of this Agreement and are incorporated into and made a part
hereof.

10.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

10.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and the Notes shall be governed by, and construed in accordance with,
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within the State of New York. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. TO THE EXTENT ALLOWABLE UNDER
APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE NOTES AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[signature page follows]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:   OVERLAND STORAGE, INC.   By:  

/s/ Kurt Kalbfleisch

  Name: Kurt Kalbfleisch   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

The Lender:   FBC HOLDINGS S.À R.L.   By:   By:  

 

  Name:   Title:   Authorized Signatory

         Address:     c/o Cyrus Capital Partners, L.P.       399 Park Avenue,
39th Floor       New York, New York, 10022       Attention: Daniel Bordessa



--------------------------------------------------------------------------------

EXHIBIT A

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF OCTOBER 13,
2014 AMONG SILICON VALLEY BANK (“SENIOR LENDER”), THE LENDER PARTY THERETO, AND
ACKNOWLEDGED BY OVERLAND STORAGE, INC. (“BORROWER”) TO THE INDEBTEDNESS
(INCLUDING INTEREST) OWED BY BORROWER PURSUANT TO THAT CERTAIN AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF MARCH 19, 2014 BY AND AMONG
BORROWER AND SENIOR LENDER, AS SUCH LOAN AGREEMENT HAS BEEN AND HEREAFTER MAY BE
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME AND
(SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) TO INDEBTEDNESS
REFINANCING THE INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED BY THE
SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

[FORM OF] PROMISSORY NOTE

 

$7,500,000.00    Dated: [—]

FOR VALUE RECEIVED, the undersigned, OVERLAND STORAGE, INC., a California
corporation (the “Company”), HEREBY PROMISES TO PAY to the order of FBC HOLDINGS
S.À R.L. (“Holder”) the principal amount of SEVEN MILLION FIVE HUNDRED THOUSAND
DOLLARS ($7,500,000.00) or such lesser amount as shall equal the outstanding
principal balance of the Note (the “Note”) issued by the Company to Holder
pursuant to the Loan and Security Agreement (as defined below), and to pay all
other amounts due with respect to the Note on the dates and in the amounts set
forth in the Loan and Security Agreement.

The Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Loan and Security Agreement dated
as of October 13, 2014 by and between the Company and the Holder (said Loan and
Security Agreement, as it may be amended, supplemented or otherwise modified
from time to time, being the “Loan and Security Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined).

This Promissory Note is one of the Company’s “Notes” and is issued pursuant to
and entitled to the benefits of the Loan and Security Agreement, to which
reference is hereby made for a more complete statement of the terms and
conditions under which this Promissory Note is made and is to be repaid.

Except as provided in the Loan and Security Agreement, all payments of principal
and interest in respect of this Note shall be made in lawful money of the United
States of America in same day funds at the address of the Holder or at such
other place as shall be designated in writing for such purpose in accordance
with the terms of the Loan and Security Agreement. Holder hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a



--------------------------------------------------------------------------------

notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, however, that the failure
to make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Company hereunder with respect to payments of
principal of or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND HOLDER HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Loan and Security Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Loan and Security Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Loan and Security Agreement.

No reference herein to the Loan and Security Agreement and no provision of this
Note or the Loan and Security Agreement shall alter or impair the obligations of
the Company, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
prescribed herein and in the Loan and Security Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Promissory Note to be duly
executed by one of its officers thereunto duly authorized on the date hereof.

 

COMPANY: OVERLAND STORAGE, INC. By:  

 

Name: Kurt Kalbfleisch Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B

Collateral Description

The Collateral consists of all of the Company’s right, title and interest in and
to the following personal property, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof:

All Accounts, cash, chattel paper (whether tangible or electronic), contract
rights or rights to payment of money, Deposit Accounts, documents, Equipment,
Fixtures, franchise agreements, General Intangibles, goods, instruments
(including any promissory notes), Inventory, leases, letters of credit rights
(whether or not the letter of credit is evidenced by a writing), securities, and
all other investment property, supporting obligations, and financial assets,
whether now owned or hereafter acquired, wherever located; and

All the Company’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

License and royalty fees and other revenues, proceeds, or income arising out of
or relating to any of the foregoing.

Notwithstanding the foregoing, the Collateral shall not be deemed to include
(a) more than 65% of the capital stock of any direct Foreign Subsidiary or the
capital stock of any indirect Foreign Subsidiary; (b) any Disputed Intellectual
Property whether registered or not, except that the Collateral shall include all
Accounts, General Intangibles, instruments, and chattel paper that consist of
other rights to payment and proceeds from the sale, licensing or disposition of
any part, or rights in, the Intellectual Property (the “Rights to Payment”);
(c) intent-to-use trademarks; or (d) any rights or interests in or under, any
license, contract, permit, Instrument, Security or franchise to which the
Company is a party or any of its rights or interests thereunder to the extent,
but only to the extent, that such a grant would, under the terms of such
license, contract, permit, Instrument, Security or franchise, result in a breach
of the terms of, or constitute a default under, such license, contract, permit,
Instrument, Security or franchise (other than to the extent that any such term
would be rendered ineffective pursuant to the UCC or any other applicable law or
principles of equity), provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision the Collateral shall include, and the
Company shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect. Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Disputed Intellectual Property is
necessary to have a security interest in the Rights to Payments, then the
Collateral shall automatically, and effect as of the date of this Agreement,
include the Disputed Intellectual Property.

Capitalized terms used in the Exhibit B within definition in the Agreement shall
have the meanings given to such terms in the UCC.